
	

114 SRES 299 IS: Honoring the life, legacy, and example of former Israeli Prime Minister Yitzhak Rabin on the twentieth anniversary of his death.
U.S. Senate
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 299
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2015
			Mrs. Feinstein (for herself, Mrs. Boxer, Mr. Carper, Mr. Leahy, Mrs. Shaheen, Mr. Franken, Mr. Merkley, Mr. Murphy, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Honoring the life, legacy, and example of former Israeli Prime Minister Yitzhak Rabin on the
			 twentieth anniversary of his death.
	
	
 Whereas Yitzhak Rabin was born on March 1, 1922, in Jerusalem; Whereas Yitzhak Rabin volunteered for the Palmach, the elite unit of the Haganah, the predecessor of the Israeli Defense Forces, and served for 27 years, including during the 1948 War of Independence, the 1956 Suez War, and as Chief of Staff in the June 1967 Six Day War;
 Whereas Yitzhak Rabin served as Ambassador to the United States from 1968 through 1973, Minister of Defense from 1984 through 1990, and Prime Minister from 1974 through 1977 and from 1992 until his assassination in 1995;
 Whereas, in 1975, Prime Minister Yitzhak Rabin signed the interim agreement with Egypt that laid the groundwork for the 1979 Camp David Peace Treaty between Israel and Egypt;
 Whereas, on September 13, 1993, in Washington, DC, Yitzhak Rabin signed the Declaration of Principles framework agreement between Israel and the Palestinians, also known as the Oslo Accords;
 Whereas, upon the signing of the Declaration of Principles, Yitzhak Rabin said to the Palestinian people: We say to you today in a loud and clear voice: Enough of blood and tears. Enough! We harbor no hatred toward you. We have no desire for revenge. We, like you, are people who want to build a home, plant a tree, love, live side by side with you—in dignity, empathy, as human beings, as free men.;
 Whereas Yitzhak Rabin received the 1994 Nobel Peace Prize for his vision and bravery as a peacemaker;
 Whereas, on October 26, 1994, Yitzhak Rabin and King Hussein of Jordan signed a peace treaty between Israel and Jordan;
 Whereas, on November 4, 1995, Yitzhak Rabin was assassinated after attending a peace rally in Tel Aviv, where his last words were: I have always believed that the majority of the people want peace, are prepared to take risks for peace … Peace is what the Jewish People aspire to.;
 Whereas Yitzhak Rabin dedicated his life to the cause of peace and security for the state of Israel by defending his nation against all threats, including terrorism and invasion, and undertaking courageous risks in the pursuit of peace;
 Whereas, in the years following Yitzhak Rabin's assassination, successive United States Administrations have sought to help Israel and the Palestinians achieve a negotiated two-state solution that ends their conflict;
 Whereas today Israel and the Palestinian territories are the site of renewed terrorism and violence;
 Whereas the continuation and deepening of the Israeli-Palestinian conflict in the absence of progress toward a two-state solution has contributed to suffering among both peoples, including being one of several factors driving the current terrorism and violence in Israel and the Palestinian territories; and
 Whereas today, more than ever, the leadership of Yitzhak Rabin can be a model for securing peace during a time of conflict: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the life and accomplishments of Yitzhak Rabin and extends its deepest sympathy and condolences to his family and the people of Israel on the twentieth anniversary of his death;
 (2)recognizes and reiterates its continued support for the close ties and special relationship between the people and Governments of the United States and Israel;
 (3)reaffirms its commitment to the process of building a just and lasting peace between Israel and the Palestinians based on two states for two peoples, living side-by-side in peace and security; and
 (4)calls on Israeli and Palestinian leaders to quell the current outbreak of terrorism and violence, and to resume work toward a negotiated two-state solution ending the conflict once and for all.
			
